DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 3/22/2019 and 4/29/2019 have been received and made of record.  Note the acknowledged form PTO-1449 enclosed herewith.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract is objected to for being greater than 150 words in length.  Appropriate correction is required.
The disclosure is further objected to because of the following informalities: reference numeral “218” is used to designate both the pivotable attachment and the body in paragraph [77] of the original specification as filed (see also [0092] of the PGPUB).  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):                                                                                                                         
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 

(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Currently no claims are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 10 and 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4 (and thereby dependent claim 10), the phrase "a pose tracking system" renders the claim(s) indefinite because "a pose tracking system" was already introduced in claim 3 leading to uncertainty and/or ambiguity in the claim(s), thereby rendering the scope of the claim(s) unascertainable.  A minor amendment such as introducing "a first pose tracking system" or "a cutting portion pose tracking system" in claim 3 and another minor amendments such as introducing "a second pose tracking system" or "a marker pose tracking system" would eliminate any such uncertainty and/or ambiguity.  Appropriate correction is required.
Claim 16 (and thereby dependent claims 17-19) recites the limitation "the handle" in line 4 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 4 and 10 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claim 4 (and thereby dependent claim 10) affirmatively requires “a first marker attached to the anatomical region” (emphasis added) which is directed to or encompasses the anatomy of a human organism.  A minor amendment such as, “a first marker configured to be attached to the anatomical region”, is suggested to moot this rejection. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-6, 10-11, 13-14 and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shalayev et al. US 2017/0258532.
Shalayev discloses (see Figs. 2-4 and 8) a cut articulating drilling system (101, Fig. 2) and method comprising the following claim limitations:
(claim 1) a surgical instrument (101, Figs. 2-3) having a cutting portion (103, Figs. 2-3) and a body (102/105, Figs. 2-3), the body having a handle (105), a drive motor for driving the cutting portion (103) in a rotating, a reciprocating or a vibrating motion ([0029]-[0030]; i.e. not shown, but motor disposed within drill portion 102 (Figs. 2-3) rotates and/or reciprocates the drill bit/blade 103), a plurality of adjustment motors for adjusting a cutting pose of the cutting portion (103) relative to the handle (105) in a plurality of degrees of freedom (see Fig. 3; [0034]-[0035]; handle 105 includes actuator motors disposed therein for controlling articulation rods 106); and, a controller (108,109; see Fig. 3) configured to (i.e. capable of) measure the deviations between the cutting pose of the cutting portion (103) and a desired pose of the cutting portion (103) in the plurality of degrees of freedom and to then activate the adjustment motors to reduce those deviations ([0031]; [0035]; [0042]; [0045]; [0047]; [0064]; controller 108 and processor 109 expressly receive real-time feedback of the orientation of the drill bit/blade 103 sensed and provide feedback in order to maintain the correct plane of the drill bit/blade 103 during cutting);
(claim 3) wherein the controller (108/109) further comprises a pose tracking system ([0047]; tracking system expressly disclosed) for tracking a pose of the cutting portion (103) of the instrument (101) relative to the anatomical region 
(claim 4) wherein the pose tracking system further comprises a first marker attached to the anatomical region ([0045]; tracking units expressly may be attached to the anatomy); a second marker (104, Figs. 2-3) attached to a part of the body of the surgical instrument (101) (as shown in Figs. 2-3); a sensor for measuring a value indicative of the spatial relationship between the cutting portion (103) and the part of the body of the surgical instrument (101) to which the second marker (104) is attached ([0035]-[0036]; [0047]; spatial relationship monitored and adjusted by sensors and processors/controllers of the system); and a pose tracking system for measuring the spatial relationship between the first and second markers ([0036]; [0047]; tracking system expressly disclosed); and the processor is configured to compute the cutting pose of the cutting 
(claim 5) wherein the geometrical descriptor comprises a linear drilling path (116, as shown in Fig. 6); the cutting portion (103) comprises a drill bit rotatable around a drilling axis (as shown in Fig. 2; [0029]-[0030]; element 103 expressly may comprise a rotatable drill bit); the drive motor drives the drill bit (103) in the rotating motion about the drilling axis (as shown in Fig. 2; [0029]-[0030]; element 103 expressly may comprise a rotatable drill bit); and, the deviations comprise two angles of difference in orientation between the drilling axis and the drilling path ([0031]; [0035]; [0042]; [0045]; [0047]; [0064]; controller 108 and processor 109 expressly receive real-time feedback of the orientation of the drill bit/blade 103 sensed and provide feedback in order to maintain the correct plane of the drill bit/blade 103 during cutting by correcting any angle deviations therefrom);
(claim 6) wherein the geometrical descriptor comprises a linear drilling path (116, as shown in Fig. 6); the cutting portion (103) comprises a drill bit rotating around a drilling axis (as shown in Fig. 2; [0029]-[0030]; element 103 expressly may comprise a rotatable drill bit); the drive motor drives the drill bit (103) in the rotating motion about the drilling axis (as shown in Fig. 2; [0029]-[0030]; 
(claim 10) wherein the distance from the cutting portion (i.e. distal cutting tip of bit 103, see Figs. 2-3) to the second marker (104; i.e. proximalmost marker 104 furthest from drill bit 103, see Fig. 3) attached to a part of the body (102, see Figs. 2-3) of the surgical instrument (101) is at least 5 centimeters (cm) (as shown in Fig. 3, the distance between the distal end of cutting tip 103 and the proximalmost marker 104 is greater than the length of a human hand on handle 105 in addition to the proximal and distally extending ends of drill portion 102 (i.e. expressly shown to be greater than 5 cm as required));
(claim 11) wherein the geometrical descriptor (116, Fig. 6) is defined relative to an image of the anatomical region (114, Fig. 6); and the processor (109) is further configured to (i.e. capable of) compute a registration mapping between the image and the anatomical region, and to use that registration mapping in determining the deviations (as shown in Fig. 6; [0007]; [0047]-[0048]; system and processor 109 records the pre-desired path 116 and registers cutter movement in relation to the pre-desired path 116 and automatically corrects and determined deviations);
(claim 13) wherein the cutting region is a cutting path (116, as shown in Fig. 6); and the cutting portion (103) is a saw ([0030]; drill bit/blade 103 may expressly comprise a saw working element);
(claim 14) wherein the cutting region is a 3D volume to be removed from the anatomical region (116, as shown in Fig. 6; burr cutting element moved along path 116 will removed tissue having at least the length, width and height of the burr element); and the cutting portion is a burr ([0030]; drill bit/blade 103 may expressly comprise a burr working element);
(claim 16) coupling a cutting portion (103, Figs. 2-3) of a surgical instrument (101/102, Figs. 2-3) to a plurality of adjustment motors (see Fig. 3; [0034]-[0035]; handle 105 includes actuator motors disposed therein for controlling articulation rods 106); holding in a human hand ([0031]; handle 105 configured for holding by a human hand), the handle (105, Figs. 2-3) of the surgical instrument (101); operating a computerized controller (108,109; see Fig. 3) to measure deviations between a cutting pose of the cutting portion (103) and a desired pose of the cutting portion (103) ([0031]; [0035]; [0042]; [0045]; [0064]; controller 108 and processor 109 expressly receive real-time feedback of the orientation of the drill bit/blade 103 sensed and provide feedback in order to maintain the correct plane of the drill bit/blade 103 during cutting); and then operating the plurality of adjustment motors (see Fig. 3; [0034]-[0035]; handle 105 includes actuator motors disposed therein for controlling articulation rods 106) to adjust the cutting pose relative to the handle (105) in a plurality of degrees of freedom (see Fig. 4; [0015]; [0029]; [0032]; [0034]; [0071]) to reduce 
(claim 17) further comprising, storing in a computer-readable memory (109, Fig. 3) in electronic communication with the computerized controller (108), a geometrical descriptor of a cutting path (116, Fig. 6) or region within an anatomical region (114, Fig. 6) being operated on ([0047]; computer 109 records (i.e. stores) a pre-indicated cutting path 116 desired by the user); and operating the computerized controller (108) to determine the desired pose from the geometrical descriptor (116); wherein, the computerized controller (108) comprises a pose tracking system ([0047]; tracking system expressly disclosed); and operating the computerized controller (108) to measure deviations between the cutting pose and the desired pose of the cutting portion (103) comprises tracking the cutting pose relative to the anatomical region (114) ([0047]; the tracking system expressly includes a controller 108 and computer 109 to register and record a pre-defined cut path 116 and then articulates the drill tip 103 to follow the desired cut path 116 while the user moves the handle 105 along a straight line);
(claim 18) further comprising, defining the geometrical descriptor (116, Fig. 6) relative to an image of the anatomical region (114) (as shown in Fig. 6; [0047]; navigation system expressly may comprise optical tracking with the pre-indicated cut path image being recorded); and, operating the computerized 
(claim 19) further comprising, after completing a use of the surgical instrument (101/102) involving operating the plurality of adjustment motors (see Fig. 3; [0034]-[0035]; handle 105 includes actuator motors disposed therein for controlling articulation rods 106) to adjust the cutting pose relative to the handle (105), detaching the adjustment motors (i.e. motors within handle 105) from the surgical instrument (102) and the cutting portion (103) thereof; sterilizing the surgical instrument (102) without the adjustment motors but including the cutting portion (103); and then reattaching the adjustment motors to the surgical instrument (102) and the cutting portion (103) thereof ([0065]; entire drill portion 102 and drill bit/blade 103 expressly removed from the connection with the adjustment motors in the handle 105 for properly sterilizing the components that may come into contact with the patient to thereby reduce risk of infection and ensure patient safety while economically allowing for component re-use).

Claim(s) 1-2 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yen et al. US 2015/0182285.
Yen discloses (see Figs. 1-3 and 10-11) a handheld robot system comprising the following claim limitations:
(claim 1) a surgical instrument (100, Fig. 1) having a cutting portion (distal drill tip of tool 5, Figs. 1-3) and a body, the body having a handle (1, Figs. 1-3; i.e. graspable proximal instrument housing as shown), a drive motor (41, Fig. 3) for driving the cutting portion (5) in a rotating, a reciprocating or a vibrating motion ([0044]; spindle motor 41 expressly rotates tool such as a drill bit 5), a plurality of adjustment motors (331, Fig. 3) for adjusting a cutting pose of the cutting portion (5) relative to the handle (1) in a plurality of degrees of freedom (see Figs. 1-3; [0043]; tool 5 expressly articulated/adjusted via actuation of motors 331); and, a controller (7/71; see Figs. 1-3 and 5) configured to (i.e. capable of) measure the deviations between the cutting pose of the cutting portion (5) and a desired pose of the cutting portion (5) in the plurality of degrees of freedom and to then activate the adjustment motors to reduce those deviations (see Fig. 10; [0011]; [0013]; [0016]-[0017]; [0031]; [0047]-[0050]; [0056]; [0059]; positioning unit 7 expressly receive real-time feedback of the orientation of the tool 5 in regards to tissue and provide feedback in order to adjust the position of the tool 5 so as to keep the tool 5 within the range/path of the predetermined operation plan);
(claim 2) wherein the plurality of adjustment motors (331) are connected to the cutting portion (5) to, in operation (i.e. interpreted as a functional language 
(claim 7) wherein the surgical instrument (100, Figs. 1-3) further comprises a head (32, Figs. 1-3), and a pivotable attachment (rods 34 and joints 36,37; see Figs. 1-3) attaching the head (5) to the body (as shown in Figs. 1-3), the head (5) comprising the cutting portion (distal drill tip of tool 5, Figs. 1-3); the surgical instrument (100) further comprises a driveshaft (proximal shaft end of tool 5, see Fig. 3) for transmitting torque from the drive motor (41, Fig. 3) to the cutting portion (distal drill tip of tool 5) within a contact region (at tool connector 4, see Fig. 3); the head (32) comprises a cutting portion contact surface (i.e. exterior surface of proximal shaft end of tool 5) located within the contact region (4) (as shown in Figs. 1-3), the cutting portion contact surface being coupled to the cutting portion (drill tip of tool 5) to drive the cutting portion ([0044]; motor force on proximal shaft end of tool 5 also drives distal cutting tip of tool 5); the body comprises a torque transmission surface (i.e. interior surface of tool connector 4) located within the contact region (4), the torque transmission surface (interior surface of tool connector 4) being coupled to the driveshaft (proximal shaft end 
(claim 8) wherein the surgical instrument (100) further comprises a driveshaft (proximal shaft end of tool 5, see Fig. 3) for transmitting torque from the drive motor (41) to the cutting portion (distal drill tip of tool 5); and the surgical instrument (100) further comprises a head (32, Figs. 1-3) comprising the cutting portion (5) (as shown in Figs. 1-3), and a pivotable attachment (rods 34 and joints 36,37; see Figs. 1-3) attaching the head (32) to the handle (1) such that the roll axis of the head (32) relative to the handle (1) is co-axial with the roll axis of the driveshaft (5) (as shown in Figs. 1-3; co-axial roll axes are centered  on the tool 5 and along the longitudinal axis of the instrument 100); and
(claim 9) wherein the plurality of adjustment motors (33) comprise a head translation motor (i.e. one of the at least one six motors 331 shown in Fig. 3) configured to (i.e. capable of) rotate the head (32) relative to the handle (1) around an axis (i.e. vertical rotational movement of tool 5 in Fig. 2) substantially perpendicular to both the roll axis (i.e. rotation of tool 5 along the longitudinal axis of instrument 100 in Fig. 2) and a lateral adjustment direction (i.e. horizontal rotational movement of tool 5 in Fig. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Shalayev as applied to claim 4 above.
If Shalayev is not found to expressly disclose the limitations of claim 10 as set forth above, it would have been obvious to provide a distance of greater than 5 cm from the cutting portion to the second marker, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Shalayev as applied to claim 1 above.
Shalayev discloses the claimed invention including a display indicating the deviations between an imaginary pose of the cutting portion and the desired pose of the cutting portion ([0048]; [0063]-[0064]; visual displays expressly disclosed to display active drill position, positional safety zones, desired drill working ranges and/or the pre- or intra-operative plan alone or in combination).  However, Shalayev fails to expressly disclose the display specifically indicating an imaginary pose wherein each adjustment In re Aller, 105 USPQ 233.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Shalayev and/or Yen as applied to claim 1 above, and further in view of Plaskos et al. (US 2011/0130761).
Shalayev and/or Yen, as applied above, each discloses an articulating surgical system comprising all the limitations of the claim except for wherein the adjustment motors are detachable from the parts of the instrument comprising the handle and the cutting portion such that the handle and the cutting portion are steam sterilizable without sterilizing the adjustment motors when the adjustment motors are detached.  However, Plaskos teaches (see Figs. 2-3 and 10-14) a robotic guided surgical instrument comprising adjustment motors (550, Figs. 11-14) that are detachable from the parts of .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see Shoham (US 2012/0143084).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Lynch whose telephone number is (571)270-.  The examiner can normally be reached on Monday-Friday (9:00AM-6:00PM, with alternate Fridays off).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Elizabeth Houston, at (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT A LYNCH/Primary Examiner, Art Unit 3771